--------------------------------------------------------------------------------


 
 
Exhibit 10.17





____________________________________________________________________________________________




Fourth Amendment


to


Credit Agreement




Dated as of February 2, 2010




among


McMoRan Exploration Co.,
As Parent,


McMoRan Oil & Gas LLC,
as Borrower,




The Guarantors,


JPMorgan Chase Bank, N.A.
as Administrative Agent,




GE Business Financial Services Inc.,
fka Merrill Lynch Business Financial Services Inc.
as Syndication Agent,
 
Toronto Dominion (Texas) LLC, BNP Paribas,
and ING Capital LLC,
as Documentation Agents,


and


The Lenders Party Hereto




____________________________________________________________________________________________





 
 
 

--------------------------------------------------------------------------------

 

Fourth Amendment To Amended and Restated Credit Agreement
 
THIS Fourth Amendment to Amended and Restated Credit Agreement (this “Fourth
Amendment”) dated as of February 2, 2010, is among McMoRan Exploration Co., a
Delaware corporation (the “Parent”), McMoRan Oil & Gas LLC, a Delaware limited
liability company (the “Borrower”), the undersigned guarantors (the
“Guarantors”, and together with the Parent and the Borrower, the “Obligors”),
each of the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), GE Business Financial Services Inc., fka
Merrill Lynch Business Financial Services Inc., as syndication agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Syndication Agent”), and The Toronto Dominion (Texas) LLC, BNP Paribas, and ING
Capital LLC, as co-documentation agents for the Lenders (in such capacity,
together with its successors in such capacity, each a “Documentation Agent”).
 
R E C I T A L S
 
A.           The Borrower, the Agents and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of August 6, 2007 (as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of June 20, 2008, that certain Second Amendment to Amended and Restated
Credit Agreement dated as of September 10, 2008, that certain Third Amendment to
Amended and Restated Credit Agreement dated as of April 17, 2009, and as further
amended from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Majority Lenders have agreed to amend certain provisions of the Credit
Agreement.
 
C.           NOW, THEREFORE, to induce the Administrative Agent and the Majority
Lenders to enter into this Fourth Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Defined Terms.  Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fourth Amendment.  Unless otherwise indicated, all section
references in this Fourth Amendment refer to sections of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement.
 
2.1 Amendments to Section 1.02.
 
 
Page 1

--------------------------------------------------------------------------------

 
(a) The definition of “Agreement” is hereby amended in its entirety to read as
follows:
 
“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, and as further amended by the Fourth
Amendment, including the Schedules and Exhibits hereto, as the same may be
amended or supplemented from time to time.
 
(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:
 
“8.00% Convertible Preferred” means the $86,250,000 8.00% Convertible Preferred
Stock of the Parent issued pursuant to that Certificate of Designation dated
June 22, 2009.
 
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of February 2, 2010, among the Parent, the Borrower, the Guarantors,
the Administrative Agent and the Lenders party thereto.
 
2.2 Section 9.04(a).  Section 9.04(a) is hereby amended by deleting the word
“and”  prior to clause (v) and inserting a “comma” in lieu thereof and by
inserting the following clause at the end of such Section:
 
“and (vi) the Parent may make aggregate cash payments on or prior to June 15,
2014 in an amount not to exceed $29,325,000 (less the amount of any dividends
paid by the Parent on the 8.00% Convertible Preferred after the February 15,
2010 dividend) to the holders of the 8.00% Convertible Preferred to induce such
holders to convert the 8.00% Convertible Preferred into common Equity Interests
of the Parent, provided that before and after giving effect to each such
payment, no Default or Event of Default existed or would result and the Borrower
will have (after giving effect to such payment) unused availability under this
Agreement of not less than 15% of the then current Borrowing Base.”
 
Section 3. Conditions Precedent.  This Fourth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement):
 
3.1 The Administrative Agent shall have received from the Majority Lenders, the
Parent, the Borrower and the Guarantors, counterparts (in such number as may be
requested by the Administrative Agent) of this Fourth Amendment signed on behalf
of such Person.
 
3.2 The Administrative Agent and each Lender approving this Fourth Amendment
prior to 2:00 Houston time, on February 1, 2010 shall have received all fees and
other amounts due and payable on or prior to the date hereof, including a work
fee payable to each such Lender in an amount of $5,000.
 
 
Page 2

--------------------------------------------------------------------------------

 
3.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Fourth Amendment.
 
The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.  Notwithstanding the
foregoing, this Fourth Amendment shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 12.02 of the
Credit Agreement) at or prior to 2:00 p.m., Houston time, on February 5, 2010.
 
Section 4. Miscellaneous.
 
4.1 Confirmation.  The provisions of the Credit Agreement, as amended by this
Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.  The parties agree that this Fourth
Amendment is a Loan Document.
 
4.2 Ratification and Affirmation; Representations and Warranties.  Each Obligor
hereby (a) acknowledges the terms of this Fourth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Fourth Amendment:  (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
4.3 Counterparts.  This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Fourth Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.
 
4.4 No Oral Agreement.  This Fourth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties.  There are
no subsequent oral agreements between the parties.
 
 
Page 3

--------------------------------------------------------------------------------

 
4.5 GOVERNING LAW.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
4.6 Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Fourth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
4.7 Severability.  Any provision of this Fourth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
4.8 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 

 


 
Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.
 
BORROWER:                                                                           MCMORAN
OIL & GAS LLC
 
By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President


PARENT:                                                                           MCMORAN
EXPLORATION CO.
 
By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Senior Vice
President & Treasurer


GUARANTORS:                                                                           K-MC
VENTURE I LLC


By:           MCMORAN OIL & GAS LLC,
its sole member


By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President


FREEPORT CANADIAN
EXPLORATION COMPANY


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President




MCMORAN INTERNATIONAL INC.


By:           MCMORAN OIL & GAS LLC,
its sole member




By:           /s/ Kathleen L. Quirk 
Kathleen L. Quirk, Vice President

Signature Page 1
Fourth Amendment
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:           /s/ Jo Linda Papadakis 
Name:      Jo Linda Papadakis
Title:           Vice President






GE BUSINESS FINANCIAL SERVICES
INC., fka Merrill Lynch Business Financial Services
Inc., as Syndication Agent and as
a Lender




By:        /s/ Carl Peterson 
Name:   Carl Peterson
Title:     Authorized Signatory
 


 
BNP PARIBAS, as a Documentation Agent
and as a Lender




By:       /s/ John
Clark                                                                
Name:    John Clark
Title:      Managing Director




By:       /s/ Matt Turner 
Name:           Matt Turner
Title:           Vice President




TORONTO DOMNION (TEXAS) LLC, as
a Documentation Agent and as a Lender




By:       /s/ Ian Murray 
Name:    Ian Murray
Title:     Authorized Signatory




Signature Page 2
Fourth Amendment
 

--------------------------------------------------------------------------------

 
ING CAPITAL LLC, as a Documentation
Agent and as a Lender




By:      /s/ Charles E.
Hall                                                                
Name:  Charles E. Hall
Title:    Managing Director





 
 
U.S. BANK NATIONAL ASSOCIATION





By:      /s/ Justin M.
Alexander                                                                
Name:   Justin M. Alexander
Title:     Vice President








CAPITAL ONE, N.A., as a
Lender




By:      /s/ Matthew L. Molero 
Name:  Matthew L. Molero
Title:    Assistant Vice President

Signature Page 3
Fourth Amendment


 
 

--------------------------------------------------------------------------------

 
